Citation Nr: 0018613	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  00-14 089	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.





FINDINGS OF FACT

1.  In a written fee agreement dated July 30, 1997, the 
veteran retained an attorney to provide legal services on a 
contingency basis of 20 percent of past-due benefits 
recovered, with such fees to be paid directly to the attorney 
by VA.

2.  In a rating decision dated December 10, 1997, the RO 
granted the veteran an increased rating for his service-
connected schizophrenia from 10 percent to 30 percent, 
effective January 4, 1996.

3.  In a rating decision dated December 17, 1999, the RO 
granted the veteran an increased rating for his service-
connected schizophrenia from 30 percent to 70 percent, 
effective February 11, 1998.

4.  There is no prior final Board decision with respect to 
the veteran's claim of entitlement to an increased rating for 
schizophrenia. 


CONCLUSION OF LAW

The requirements for payment of attorney fees pursuant to the 
attorney fee agreement dated in July 1997 by VA for past-due 
benefits in the amount of 20 percent have not been met.  38 
U.S.C.A. § 5904 (West 1991); 38 C.F.R. § 20.609 (1999). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 1996, the veteran submitted a claim to VA which 
was construed as a claim for an increased disability rating 
for his service-connected schizophrenia.  In a rating 
decision dated in May 1996, the RO granted the veteran a 10 
percent rating for his schizophrenia, effective January 4, 
1996.  The veteran then filed a Notice of Disagreement with 
this decision, which was received by VA on May 28, 1996.  
This document also indicated that the veteran had retained an 
attorney to represent him in this matter.  A Statement of the 
Case was subsequently issued, and on July 12, 1996, the 
veteran perfected his appeal by submitting a signed 
substantive appeal.

The veteran and his attorney then entered into a contingent 
fee agreement on July 30, 1997 to represent the appellant in 
his increased rating claim.  That agreement provided that 20 
percent of any past-due benefits awarded to the veteran was 
to be paid by VA to the veteran's attorney for 
representation.

A determination of basic eligibility for attorney fees paid 
by the VA from past-due benefits requires that all of the 
following conditions be met: 

(1)  A final decision must have been promulgated by the Board 
with respect to the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for services provided 
before the date on which the Board first makes a final 
decision on the case.  38 U.S.C.A. § 5904(c)(1) (West 1991); 
38 C.F.R. § 20.609(c)(1) (1999).

(2)  The Notice of Disagreement which preceded the Board 
decision with respect to the issue, or issues, involved must 
have been received by the RO on or after November 18, 1988.  
VJRA § 403, 102 Stat. 4122; 38 C.F.R. § 20.609 (c)(2) (1999).

(3)  The attorney at law or agent must have been retained not 
later than one year following the date on which the decision 
of the Board with respect to the issue, or issues, involved 
was promulgated.  38 U.S.C.A. § 5904(c)(1) (West 1991); 38 
C.F.R. § 20.609(c)(3) (1999).

On December 10, 1997, the RO granted an increased rating for 
schizophrenia from 10 percent to 30 percent, effective 
January 4, 1996.  The RO subsequently issued a second rating 
decision, dated December 17, 1999, which granted an increased 
rating for schizophrenia from 30 percent to 70 percent, 
effective February 11, 1998.  These rating decisions resulted 
in a total of $17,559.46 in past-due benefits due the 
veteran.  However, no final decision - or indeed, any 
decision - has been promulgated by the Board with respect to 
the issue of an increased rating for schizophrenia.  As 
indicated above, basic eligibility for attorney fees paid by 
the VA from past-due benefits requires that a final decision 
must have been promulgated by the Board with respect to the 
issue, or issues, involved.  38 C.F.R. § 20.609 (c)(1).  
Therefore, the attorney is precluded by law from charging a 
fee for legal services provided to the veteran in connection 
with the grant of an increased rating for schizophrenia from 
10 percent to 30 percent, effective January 4, 1996, or from 
30 percent to 70 percent, effective February 11, 1998, and 
payment of such a fee from past-due benefits is denied.  The 
Board notes further, that if the appellant is not eligible to 
charge a fee, but nonetheless does so, such a fee would be, 
per se, unreasonable.  See generally Shaw v. Gober, 10 Vet. 
App. 498, 505 (1997). 








ORDER

Eligibility for payment of attorney's fees directly by VA to 
the appellant's attorney from past-due benefits is denied.



		
	S. L. KENNEDY 
Member, Board of Veterans' Appeals



 


